El Juez Asociado Se. Audrey,
emitió la opinión del tribunal.
Uno de los demandados en este caso solicitó de la corte inferior en marzo 9, 1922, que anulase el embargo que había sido trabado en sus bienes. En 29 del mismo mes fue regis-trada sentencia contra los demandados, en rebeldía, y el 18 de abril la corte declaró sin lugar la solicitud de nulidad de embargo, contra cuya resolución interpuso el demandado Miguel Maldonado este recurso de apelación ocho días después. Pendiente la vista de este recurso se nos pide por la parte ape-lada que lo desestimemos fundándose en que dicha resolución sólo puede ser revisada en la apelación contra la sentencia, según el precepto de la sección 5246 de la Compilación de los Estatutos Devisados referente a la ley para asegurar la efec-tividad de sentencias.
En el caso de Trautman v. La Sociedad Trautman y Acha, que hemos resuelto el 12 de este mes, hemos declarado que re-soluciones como la que motivan este recurso pueden ser ape-ladas independientemente de la apelación contra la sentencia, de acuerdo con el artículo 295, número 3o, del Código de En-*281juiciamiento Civil y la jurisprudencia de este Tribunal en los casos que se citan.
La moción debe ser desestimada.

Sin lugar la desestimación.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Hutchison y Franco Soto, de este caso.